DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The applicant’s disclosure provides literal support for the amended claim language in paragraphs 17, 24, and 25.  The applicant did not disclose anything meaningful about using the computing capacity of a mobile device to validate a certificate.  The amended claims do not establish any context in which the first mobile component uses its computing capacity to validate a certificate nor does the applicant’s specification.  With the context of the applicant’s disclosure in mind, the Examiner finds this disclosed subject matter to be obvious as indicated in this office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,616,751 to Kanellakis et al. in view of U.S. Patent Application Publication Number 2020/0029209 by Nolscher et al.
As to claim 1, Kanellakis teaches a method for operating a cloud computing system with at least one stationary base and mobile components (col. 2, lines 42-53), the method comprising: detecting that (col. 10, lines 52-56); incorporating a first mobile component into the cloud computing system (col. 10, lines 56-61); and allocating computing capacity of the first mobile component for the cloud computing system (col. 10, lines 62-67); and using the computing capacity of the first mobile component to implement security and data protection (col. 11, lines 7-23); however Kanellakis does not explicitly teach that this security and data protection includes functionality to validate a certificate.
Nolscher teaches using the computing capacity of a first mobile component to validate a certificate (see Figure 5).
It would have been obvious to one of ordinary skill in the mobile communications art at the time of the filing to combine the teachings of Kanellakis regarding using a mobile device with the teachings of Nolscher regarding using a mobile device to validate a certificate because Nolscher provides a specific security implementation for the teachings broadly discussed in col. 11, lines 7-23 of Kanellakis.
As to claim 2, see col. 6, lines 34-50 of Kanellakis.
As to claims 3 and 4, see col. 5, lines 56-63 of Kanellakis.
As t claim 5, see col. 10, lines 23-34 of Kanellakis.
As to claim 6, see Figure 3 of Kanellakis.
As to claims 8 and 9, see mapping of claim 1 and Figure 4 of Kanellakis for medium and device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442